DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/24/22.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/27/22, 6/1/20 and 4/23/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 6/24/22 with respect to claims 1-20 have been considered but are not persuasive.

	Applicant argued in page 12 related to claims 3, 8, 18, and 20 that prior art does not teach "the encoded video signal further comprises a syntax element that indicates a number of reference picture lists that are used in prediction.

Examiner disagree on this because Aono Fig. 3 two [number of] reference picture lists L0 and L1. [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used. So syntax flags predFlagL0 and predFlagL1 will indicate how many of the list is used. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example. [0111] The inter prediction indicator inter_pred_idc is a value indicating types and the number of reference pictures, and takes any value of PRED_L0, PRED_L1, and PRED_BI. PRED_L0 and PRED_L1 indicate to use reference pictures managed in the reference picture list of the L0 list and the L1 list respectively, and indicate to use one reference picture (uni-prediction) [number of {one} reference picture]. PRED_BI indicates to use two reference pictures (bi-prediction BiPred) [number of {two} reference picture], and use reference pictures managed in the L0 list and the L1 list. So PRED_BI is a single syntax element will indicate a number of reference picture lists that are used in a multi-hypothesis [bi-prediction] prediction.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 8-10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aono (U.S. Pub. No. 20200177911 A1), in view of Choi (U.S. Pub. No. 20160050424 A1).

Encoder and decoders use same opposite algorithm. So separate mappings are not shown.

Regarding to claim 3, 8, 18 and 20:

16. Aono teach a method for encoding a plurality of pictures of a video by generating an encoded video signal, (Aono Fig. 4) wherein each of the plurality of pictures comprises original picture data, wherein the method comprises: (Aono Fig. 20 [0620-0628] the entropy encoder 104 performs entropy coding on the input split information, prediction parameters, quantization transform coefficients, and the like to generate the coding stream Te, and outputs the generated coding stream Te to the outside)
generating the encoded video signal comprising encoded picture data, wherein the data encoder 1s configured to encode the plurality of pictures of the video into the encoded picture data, and (Aono Fig. 16 [0097] the data structure of the coding stream Te may have a configuration in in FIG. 16 instead of that in FIG. 1. A difference between FIG. 16 and FIG. 1 is that the slices are replaced by tiles and the CTUs are included in tile data. Accordingly, (b) coding picture includes the tiles, the coding tile includes a tile header and (g) tile data, and (h) coding tile data includes the CTUs)
outputting (Aono Fig. 29 [0068] Tet raves through LAN interface) the encoded picture data of each of the plurality of pictures, (Aono [0681] FIG. 27(a) is a block diagram illustrating a configuration of a transmission device PROD_A installed with the image encoding device 11. As illustrated in FIG. 27(a), the transmission device PROD_A includes an encoder PROD_A1 which obtains coded data by coding videos, a modulation unit PROD_A2 which obtains modulating signals by modulating carrier waves with the coded data obtained by the encoder PROD_A1, and a transmitter PROD_A3 which transmits the modulating signals obtained by the modulation unit PROD_A2. The above-mentioned image encoding device 11 is utilized as the encoder PROD_A1)
for each picture of the plurality of pictures, partitioning the picture into a plurality of tiles comprising a plurality of coding tree units of the picture, wherein each coding tree unit of the plurality of coding tree units comprises a plurality of samples of the picture, (Aono [0096] note that the data structure of the coding stream Te may have a configuration illustrated in FIG. 15 instead of that in FIG. 1. A difference between FIG. 15 and FIG. 1 is that the slice is further split into tiles and the CTUs are included in each tile. Accordingly, (d) coding slice data includes the tiles, and (g) coding tile includes the CTUs)

for each picture of the plurality of pictures, encoding the original picture data of each of the plurality of tiles of the picture, and (Aono Fig. 20 [0289] the tile decoder 2002 and the tile encoder 2012 may be configured to perform some of the spatial sub-block prediction SSUB, the temporal sub-block prediction TSUB, the affine prediction AFFINE, the matching motion derivation MAT, and the OBMC prediction OBMC. In other words, in a case that the tile decoder 2002 and the tile encoder 2012 are configured to perform the spatial sub-block prediction SSUB and the affine prediction AFFINE, the sub-block prediction mode flag subPbMotionFlag may be derived as described below.)
wherein generating the encoded video signal is conducted such that the encoded video signal further comprises a single syntax element that indicates a number of reference picture lists that are used in a multi-hypothesis prediction. (Aono Fig. 3 two [number of] reference picture lists L0 and L1. [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used. So syntax flags predFlagL0 and predFlagL1 will indicate how many of the list is used. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example. [0111] The inter prediction indicator inter_pred_idc is a value indicating types and the number of reference pictures, and takes any value of PRED_L0, PRED_L1, and PRED_BI. PRED_L0 and PRED_L1 indicate to use reference pictures managed in the reference picture list of the L0 list and the L1 list respectively, and indicate to use one reference picture (uni-prediction). PRED_BI indicates to use two reference pictures (bi-prediction BiPred), and use reference pictures managed in the L0 list and the L1 list.. So PRED_BI is a single syntax element will indicate a number of reference picture lists that are used in a multi-hypothesis [bi-prediction] prediction)

Aono does not explicitly teach wherein generating the encoded video signal is conducted such that the encoded video signal further comprises a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture;

However Choi teach wherein generating the encoded video signal is conducted such that the encoded video signal (Choi Fig. 1- [0076] The video encoding apparatus 100 may also perform the transformation on the image data in an encoding unit based on the encoding unit for encoding the image data and a data unit that is different from the encoding unit) further comprises a first flag that indicates for a current picture of the plurality of pictures, (Choi TABLE 2 Picture RPS {reference picture, used by current picture [first flag]} I0 — P1 {I0, 1} B2 {I0, 1}, {P1, 1} B3 {I0, 1}, {P1, 0}, {B2, 1} B4 {P1, 1}, {B2, 1}) whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture; (Choi Fig. 23 [0293-0295] TABLE 2 teach 

    PNG
    media_image1.png
    669
    945
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    415
    media_image2.png
    Greyscale

Arrow indicates the different reference pictures for different current picture. For example B3 current picture has {I0, 1}, {P1, 0}, {B2, 1} reference pictures. {P1, 0} means value of the flag “used by current picture” is 0 and P1 reference picture is different from the current picture because it has not been used for encoding current picture B3, as reference picture for pictures decoded after the current picture.. But I0 and B2 reference picture has been used for encoding current picture B3 as the associated flag “used by current picture” is 1)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aono, further incorporating Choi in video/camera technology. One would be motivated to do so, to incorporate a first flag that indicates for a current picture of the plurality of pictures, whether a reference picture of the plurality of pictures being different from the current picture has been used for encoding the current picture. This functionality will improve coding efficiency.

Regarding to claim 4 and 9:

4. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2, but not to a different value. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated as true and 0 is treated as false in a logical negation, a logical product, and the like (hereinafter, the same is applied). However, other values can be used for true values and false values in real devices and methods. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example)

Regarding to claim 5 and 10:

5. Aono teach the video encoder according to claim 3, wherein the data encoder is configured to set the syntax element that indicates the number of the reference picture lists that are used in prediction to a value 0 or to a value 1 or to a value 2 or to an integer value being greater than 2. (Aono [0107] the prediction list utilization flags predFlagL0 and predFlagL1 are flags to indicate whether or not reference picture lists referred to as L0 list and L1 list respectively are used, and a corresponding reference picture list is used in a case that the value is 1. Note that, in a case that the present specification mentions “a flag indicating whether or not XX”, a flag being other than 0 (for example, 1) assumes a case of XX, and a flag being 0 assumes a case of not XX, and 1 is treated as true and 0 is treated as false in a logical negation, a logical product, and the like (hereinafter, the same is applied). However, other values can be used for true values and false values in real devices and methods. [0108] Examples of an syntax element for deriving the inter prediction parameter included in the coded data include a PU split mode part_mode, a merge flag merge_flag, a merge index merge_idx, an inter prediction indicator inter_pred_idc, a reference picture index ref_idx_1X (refIdxLX), a prediction vector index mvp_1X_idx, and a difference vector mvdLX, for example)

Allowable subject matter

Regarding to claim 2, 7, 17 and 19:

Claims 2, 7, 17 and 19 is/are allowed.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482